DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-4, 7-11 and 15-17 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on 05/17/2021, pages 5-7.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1, for example: a rear-view mirror, where  a flexible specular reflective layer having a plurality of reflective units separated apart from each other, and a flexible display layer having a plurality of pixel units separated apart from each other; a plurality of reflective units of the flexible specular reflective layer shield the pixel units of the flexible display layer, to reflect an external image; or the pixel units of the flexible display layer are arranged at intervals between adjacent reflective units of the flexible specular reflective layer, to display an external image.
	

In the instant invention where, in the case that the ambient brightness is smaller than a second predetermined brightness, a brightness of the image displayed by the rear-view panel of the rear-view mirror is increased and then the image is displayed through the flexible display layer, thereby increasing the brightness of the image displayed by the flexible display layer, enabling the driver to better perceive the surrounding environment, improving the traffic safety, and reducing the possibility of the traffic. 
Further, the image displayed by the flexible display layer is zoomed out, the range of the image displayed by the flexible display layer is enlarged, thereby enlarging the driver's vision field, and the driver may observe the obstacle in the predetermined region in time enabling the driver to better perceive the surrounding environment, improving the traffic safety, and reducing the possibility of the traffic.
Claims 2-4, 7-11 and 15-17, which depend from claim 1, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
May 22, 2021